Case: 14-10747      Document: 00512962269         Page: 1    Date Filed: 03/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 14-10747                                March 9, 2015
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk

OFFICE OF MEDICAL AND SCIENTIFIC JUSTICE, Inc.,

                                                 Plaintiff-Appellant,
v.

JEFFREY TODD DESHONG,

                                                 Defendant-Appellee.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-552


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Clark Baker brought suit against Defendant-
Appellee Jeffrey DeShong asserting trademark infringement under the
Lanham Act in addition to state law defamation and trademark infringement
claims.    Baker is a private investigator who operates the HIV Innocence
Group under the federally registered “HIV Innocence Group” trademark.
Baker, who believes that HIV does not cause AIDS, markets his services
through the HIV Innocence Group to criminal defendants charged with



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-10747      Document: 00512962269         Page: 2    Date Filed: 03/09/2015



                                      No. 14-10747
violations of health-related laws, such as criminal HIV transmission cases.
DeShong publishes information that is highly critical of Baker and the HIV
Innocence Group on his website www.hivinnocencegrouptruth.com.                     Baker’s
complaint alleged that the website infringes the HIV Innocence Group
trademark.      The district court dismissed Baker’s Lanham Act claims for
failure to state a claim upon which relief can be granted under Federal Rule of
Civil Procedure 12(b)(6).
       We review de novo the district court’s grant of a Rule 12(b)(6) motion to
dismiss.    Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir. 2007).              While
we accept all-well pleaded facts as true and construe the complaint in the light
most favorable to the plaintiff, we do not accept “conclusory allegations,
unwarranted factual inferences, or legal conclusions” as true.               Id. (internal
quotation marks omitted).
       Based on a careful review of the record, the parties’ respective briefs, and
the relevant district court opinion, we conclude that the Rule 12(b)(6) motion
to dismiss was properly granted on Baker’s Lanham Act claims.                Because the
district court’s careful analysis thoroughly explains our reasoning, we need not
engage in a redundant analysis simply to reach the same result.             We therefore
AFFIRM for essentially the same reasons as the district court. 1




       1 We do not disturb the district court’s corresponding holding that Baker’s state-law
claims be dismissed without prejudice.


                                             2